EXHIBIT 10.7
VISTEON CORPORATION
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(As amended through June 12, 2008)
Section 1. EFFECTIVE DATE
The Board of Directors of Visteon Corporation have adopted this Deferred
Compensation Plan, effective October 11, 2000, for the benefit of the
non-employee directors of Visteon Corporation.
Section 2. DEFINITIONS
When used herein the following words and phrases shall have the meanings set
forth below unless the context clearly indicates otherwise:

  (a)   “Account” means the recordkeeping account maintained by the Company in
the name of the Participant. An Account is established for record keeping
purposes only and not to reflect the physical segregation of assets on the
Participant’s behalf, and may consist of such subaccounts or balances as the
Committee may determine to be necessary or appropriate, including the following:

  1.   “Voluntary Deferral Subaccount” means the Visteon Stock Units that are
credited to the Participant’s Account as a result of the Participant’s election
to make Voluntary Deferrals.     2.   “Restricted Stock Subaccount” means the
Visteon Stock Units that are credited to the Participant’s Account as a result
of the Participant’s election to make Restricted Stock Deferrals.     3.  
“Dividend Subaccount” means the Visteon Stock Units that are credited to the
Participant’s Account as a result of deemed dividends on Visteon Stock Units
credited to the Participant’s Account.

  (b)   “Administrative Committee” means the non-participating members of the
Board.

 



--------------------------------------------------------------------------------



 



  (c)   “Affiliate” means a person or legal entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control, with the Company, within the meaning of Code Sections 414(b) and
(c); provided that Code Sections 414(b) and (c) shall be applied by substituting
“at least fifty percent (50%)” for “at least eighty percent (80%)” each place it
appears therein.     (d)   “Board” means the Board of Directors of the Company.
    (e)   “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time.     (f)   “Company” means Visteon Corporation, or any
successor thereto.     (g)   “Company Stock” means the common stock of the
Company, par value $1.00.     (h)   “Exchange” means the New York Stock
Exchange.     (i)   “Participant” means each member of the Board who is not a
common-law employee of the Company.     (j)   “Plan” means the Visteon
Corporation Deferred Compensation Plan for Non-Employee Directors, as amended
from time to time.     (k)   “Plan Year” means the period beginning on the
effective date of the Plan and ending on December 31, 2000, and thereafter, the
twelve month period beginning on January 1 and ending December 31 of each year.
    (l)   “Restricted Stock” means Company Stock that was awarded to the
Participant under the Restricted Stock Plan prior to the suspension of such
awards effective May 10, 2006, or that would have been awarded under such plan
but for the Participant’s election to make Restricted Stock Deferrals.     (m)  
“Restricted Stock Deferrals” means the Visteon Stock Units that are credited to
a Participant’s Restricted Stock Subaccount as a result of the Participant’s
election,

2



--------------------------------------------------------------------------------



 



      pursuant to the Restricted Stock Plan, to receive Visteon Stock Units
under this Plan in lieu of a grant of Restricted Stock under the Restricted
Stock Plan.     (n)   “Restricted Stock Plan” means the Visteon Corporation
Restricted Stock Plan for Non-Employee Directors, as amended and in effect from
time to time.     (o)   Separation from Service” means the date on which a
Participant ceases to be a member of the Board of Directors of the Company (or
the board of directors of any Affiliate), provided that such cessation
constitutes a separation from service for purposes of Code Section 409A.     (p)
  “Visteon Stock Units” mean the hypothetical shares of Company Stock that are
credited to a Participant’s Account in accordance with Sections 4, 5 and 6.    
(q)   “Voluntary Deferrals” mean cash remuneration that would otherwise be paid
to a Participant but that, in accordance with the Participant’s election, is
converted into Visteon Stock Units and credited to the Participant’s Voluntary
Deferral Subaccount.

Section 3. ADMINISTRATION

  (a)   General Authority. The Administrative Committee shall have the full
power and discretionary authority to: (1) interpret and administer the Plan and
any instrument relating to or made under the Plan; (2) establish, amend, suspend
or waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (3) make any other
determination, and take any other action, that the Administrative Committee
deems necessary or desirable for the administration of the Plan. The decisions
and determinations of the Administrative Committee need not be uniform and may
be made differently among Participants, and shall be final, binding and
conclusive on all interested parties.     (b)   Recordkeeping. The
Administrative Committee shall be responsible for maintaining all Accounts;
provided that the Administrative Committee may in its

3



--------------------------------------------------------------------------------



 



      discretion appoint or remove a third-party recordkeeper to maintain the
Accounts as provided herein.     (c)   Effectiveness of Elections. Any elections
or beneficiary designations made under this Plan shall be effective only upon
the delivery of the appropriate form to the Secretary of the Company and its
acceptance by the Administrative Committee.

Section 4. VOLUNTARY DEFERRALS

  (a)   Voluntary Deferrals. Each Participant may elect, in such form and manner
specified by the Administrative Committee, to defer the receipt of any cash
remuneration to be earned with respect to services to be performed as a
non-employee member of the Board after the effective date of the election. Such
election shall be effective on the first day of the Plan Year following the date
it is received by the Administrative Committee, provided that to the extent
permitted under Code Section 409A, a Participant may elect within 30 days of
first becoming a Participant to have an election take effect immediately with
respect to any compensation for services to be performed after the date of the
election. An election, once it becomes effective with respect to a Plan Year,
shall be irrevocable for that Plan Year. An election shall continue in effect
for subsequent Plan Years (and with respect to any Plan Year shall become
irrevocable on January 1 of that Plan Year) unless modified by the Participant
in accordance with this Section 4(a). A Participant may modify an existing
election effective on the first day of the Plan Year following the date on which
the revised election is received by the Administrative Committee.

  (b)   Conversion to Visteon Stock Units. As of the last day of each month, all
Voluntary Deferrals made by or on behalf of a Participant during that month
shall be converted, for recordkeeping purposes, into whole and fractional
Visteon Stock Units, with fractional units calculated to four decimal places,
with the resulting Visteon Stock Units being credited to the Participant’s
Voluntary Deferral Subaccount. The conversion shall be accomplished by dividing
each Participant’s Voluntary Deferrals by the average of the high and low prices
at which a share of

4



--------------------------------------------------------------------------------



 



      Company Stock shall have been sold regular way on the Exchange on the last
day of such month on which the Exchange is open to transact trades.     (c)  
Vesting. Each Participant shall at all times be 100% vested in his or her
Voluntary Deferral Subaccount.

Section 5. RESTRICTED STOCK DEFERRALS

  (a)   Restricted Stock Deferrals. The Restricted Stock Subaccount of a
Participant who has made and has in effect an election to make Restricted Stock
Deferrals shall be credited with a number of Visteon Stock Units equal to the
number of shares of Restricted Stock that would otherwise have been issued to
the Participant under the Restricted Stock Plan.     (b)   Vesting. A Restricted
Stock Subaccount shall be subject to the same vesting standards as would have
applied under the Restricted Stock Plan had the Participant elected to receive
Restricted Stock under that plan rather than Visteon Stock Units under this
Plan.

Section 6. DIVIDEND EQUIVALENTS

  (a)   Conversion to Visteon Stock Units. Any cash dividends that would have
been payable in any month on the Visteon Stock Units credited to a Participant’s
Account had such units been actual shares of Company Stock shall be converted,
for recordkeeping purposes, into whole and fractional Visteon Stock Units, with
fractional units calculated to four decimal places, with the resulting Visteon
Stock Units credited to the Participant’s Dividend subaccount. The conversion
shall be accomplished by dividing the Participant’s deemed dividends for the
month by the average of the high and low prices at which a share of Common Stock
shall have been sold regular way on the Exchange on the last day of such month
on which the Exchange is open to transact trades.     (b)   Vesting. Each
Participant shall at all times be 100% vested in his or her Dividend Subaccount.

5



--------------------------------------------------------------------------------



 



Section 7. DISTRIBUTIONS

  (a)   Distribution Date. Distribution of a Participant’s vested Account shall
be made or commence to be made on the later of (i) January 15 of the calendar
year following the calendar year in which, or (ii) the first day of the seventh
month following the date on which occurs the Participant’s Separation from
Service.     (b)   Participant Distribution Elections. Distribution shall be
made in the form or forms of distribution elected by the Participant. A
Participant’s distribution election with respect to any Plan Year applies to
both (i) the Voluntary Deferrals and (for periods through May 10, 2006)
Restricted Stock Deferrals made by or on behalf of the Participant during that
Plan Year, and (ii) all dividend equivalent credits made with respect to such
deferrals. The Participant may elect to have a distribution made either in (i) a
single sum, or (ii) ten (10) annual installments. A Participant who fails to
make any distribution election shall be deemed to have elected the single sum
payment option.

  1.   Pre-2009 Plan Year Deferral Balances. The Participant may make a separate
distribution election with respect to each Plan Year; provided that a
Participant’s election with respect to a Plan Year shall continue in effect with
respect to each subsequent Plan Year unless the Participant has submitted (and
the Administrative Committee has received) a modified distribution election
prior to January 1 of the Plan Year. On or before December 31, 2008, a
Participant may further revise his or her distribution election with respect to
any Plan Year; provided that a revised distribution election made during
calendar years 2006, 2007 or 2008 with respect to any Plan Year will not be
given effect, and the Participant’s immediately prior valid distribution
election with respect to such Plan Year will continue in effect, if the revised
election would operate to cause amounts that would otherwise be distributable in
the calendar year in which the revised distribution election is made to be
deferred for distribution in a subsequent calendar year, or to cause amounts
that would otherwise be

6



--------------------------------------------------------------------------------



 



      distributable in a subsequent calendar year to become distributable in the
calendar year in which the revised election is made. A Participant’s
distribution elections as in effect on December 31, 2008 for Plan Year ending on
or before December 31, 2008, shall be irrevocable.     2.   Post-2008 Plan Year
Deferral Balances. The Participant may make a separate distribution election
with respect to each Plan Year. Such election shall be effective on the first
day of the Plan Year following the date it is received by the Administrative
Committee; provided that to the extent permitted under Code Section 409A, a
Participant may make a distribution election within 30 days of first becoming a
Participant with respect to the Plan Year in which participation commences. A
distribution election, once becoming effective with respect to a Plan Year,
shall be irrevocable with respect to that Plan Year. An election shall continue
in effect with respect for subsequent Plan Years (and, with respect to any Plan
Year, shall become irrevocable on January 1 of that Plan Year) unless modified
by the Participant in accordance with this Section 7. A Participant may modify
an existing election effective on the first day of the Plan Year following the
date on which the revised election is received by the Administrative Committee.

  (c)   Distribution Procedures.

  1.   Single Sum Distribution. If the Participant has elected the single sum
distribution option, the Company, in accordance with directions from the
Administrative Committee, will distribute to the Participant shares of Company
Stock equal to the number of Visteon Stock Units credited to the Participant’s
Account (and cash in lieu of any fractional unit) for which such election is in
effect; provided that the Administrative Committee may direct that all or any
part of the Participant’s distribution be satisfied in cash rather than by a
distribution of Company Stock, in which case the cash payment shall be
determined by multiplying the number of Visteon

7



--------------------------------------------------------------------------------



 



      Stock Units in the Participant’s Account that are the subject of the cash
payment by the average of the high and low prices at which a share of Company
Stock shall have been sold regular way on the Exchange on the 5th trading day
preceding the date on which distribution is made.     2.   Installment
Distributions. If the Participant has elected the installment distribution
option, the first installment will be paid on the date specified in
Section 7(a). Each subsequent installment will be paid on January 15 of each
succeeding calendar year during the installment period. The annual installment
distribution amount for any year shall be initially determined on a share basis
by dividing the number of Visteon Stock Units credited to the Participant’s
Account as of January 1 of the year for which the distribution is being made and
for which such an election is in effect by the number of installment payments
remaining to be made, and then rounding the quotient obtained for all but the
final installment to the next lowest whole number. The Company, in accordance
with directions from the Administrative Committee, will distribute to the
Participant shares of Company Stock equal to the number of Visteon Stock Units
that are being redeemed as part of the installment (and cash in lieu of any
fractional unit); provided that the Administrative Committee may direct that all
or any part of the installment distribution be satisfied in cash rather than by
a distribution of Visteon Stock, in which case the cash payment shall be
determined by multiplying the number of Visteon Stock Units in the Participant’s
Account that are the subject of the cash payment by the average of the high and
low prices at which a share of Company Stock shall have been sold regular way on
the Exchange on the 5th trading day preceding the date on which distribution is
made.

  (d)   Securities Restrictions. With respect to any shares of Company Stock
distributed to a Participant, the Participant will not sell or otherwise dispose
of such Company Stock except pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “Act”) and applicable state
securities

8



--------------------------------------------------------------------------------



 



      laws, which the Company may but shall not be required to file, or in a
transaction which, in the opinion of counsel for the Company, is exempt from
such registration, and a legend may be placed on the certificates for the
Company Stock to such effect. In addition, in the event of any underwritten
public offering of the Company’s securities pursuant to an effective
registration statement filed under the Act and upon the request of the Company
or the underwriters managing any underwritten offering of the Company’s
securities, the Participant shall not directly or indirectly sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, or otherwise dispose of or transfer, or
agree to engage in any of the foregoing transactions with respect to, any shares
of Company Stock (other than those included in the registration) acquired under
this Plan without the prior written consent of the Company or such underwriters,
as the case may be, for such period of time (not to exceed 180 days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters.     (e)   Timing of Distributions. Any distribution that
is to be made on a specified date may be made within 31 days following such
date; provided that the Participant is not permitted, directly or indirectly, to
specify the taxable year of the payment.

Section 8. BENEFICIARY

  (a)   Death Benefits. If a Participant dies before his or her entire Account
has been distributed, then the remainder of the Participant’s Account shall be
distributed in a lump sum on the later to occur of (i) January 15 of the
calendar year following the calendar year in which, or (ii) the first day of the
seventh month following the date on which, occurs the Participant’s death. Any
distribution that is to be made on a specified date may be made within 31 days
following such date.     (b)   Designation of Beneficiary. Each Participant may
designate one or more beneficiaries in such form and manner specified by the
Administrative Committee, which beneficiary shall be entitled to receive the
balance of the Participant’s Account as provided under subsection (a) in the
event of the

9



--------------------------------------------------------------------------------



 



      Participant’s death. The Participant may from time to time revoke or
change the beneficiary without the consent of any prior beneficiary by filing a
new designation with the Secretary of the Company. The last such designation
received by the Secretary of the Company shall be controlling. If no beneficiary
designation is in effect at the time the Participant dies, or if no designated
beneficiary survives the Participant, the Participant’s beneficiary shall be the
Participant’s estate.

Section 9. SOURCE OF BENEFITS
Benefits accumulated under the Plan shall constitute an unfunded, unsecured
promise by the Company to provide such payments in the future, as and to the
extent such amounts become payable. Benefits attributable to service as a
non-employee member of the Board shall be paid from the general assets of the
Company, and no person shall, by virtue of this Plan, have any interest in such
assets, other than as an unsecured creditor of the Company.
Section 10. NON-ALIENATION
Except as otherwise expressly provided by this Plan, neither the Participant nor
his or her beneficiary or beneficiaries, including, without limitation, the
Participant’s executors and administrators, heirs, legatees, distributees, and
any other person or persons claiming any benefits through the Participant under
this Plan shall have any right to assign, transfer, pledge, hypothecate, sell,
transfer, alienate and encumber or otherwise convey the right to receive any
benefits hereunder, which benefits and the rights thereto are expressly declared
to be nontransferable. The right to receive benefits under this Plan also shall
not be subject to execution, attachment, garnishment, or similar legal,
equitable or other process for the benefit of the Participant’s or beneficiary’s
creditors. Any attempted assignment, transfer, pledge hypothecation or other
disposition of the Participant’s or beneficiary’s rights to receive benefits
under this Plan or the levy of any attachment, garnishment or similar process
thereupon, shall be null and void and without effect.

10



--------------------------------------------------------------------------------



 



Section 11. CHANGE IN CONTROL
In the event of a Change in Control Event (as defined in Code Section 409A) with
respect to the Company, a Participant’s Account shall be fully vested,
notwithstanding any vesting schedule that would otherwise be applicable, and the
value of the Participant’s Account, determined as of the date of the Change in
Control Event, shall be immediately paid to the Participant in a single sum cash
payment, notwithstanding any prior distribution election made by the
Participant.
Section 12. DURATION OF PLAN
Unless terminated earlier pursuant to Section 13, this Plan shall remain in
effect during the term of service of the Participants and until the Account of
each Participant has been distributed as provided herein.
Section 13. AMENDMENT AND TERMINATION
The Board reserves the right to amend or terminate this Plan at any time;
provided that any termination of the Plan shall be implemented in accordance
with the requirements of Code Section 409A, and the authority of the
Administrative Committee to administer the Plan shall extend beyond the date of
the Plan’s termination; and provided further that no amendment or termination of
the Plan shall adversely affect the rights of any Participant or beneficiary to
benefits then accrued without the written consent of the affected Participant or
beneficiary.
Section 14. MISCELLANEOUS

  (a)   Governing Law. This Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without reference to
conflict of law principles thereof.     (b)   Severability. If any provision of
the Plan is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or as to any person, or under any law deemed applicable by the
Administrative Committee, such provision shall be construed or deemed amended to
conform to applicable laws, or if it

11



--------------------------------------------------------------------------------



 



      cannot be so construed or deemed amended without, in the determination of
the Administrative Committee, materially altering the intent of the Plan, such
provision shall be stricken as to such jurisdiction or person, and the remainder
of the Plan shall remain in full force and effect.     (c)   Successors and
Assigns. The Plan shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.     (d)   Transactions Affecting
Visteon Common Stock. In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, stock dividend, stock split or
other change in corporate structure of the Company affecting Company Stock, the
Administrative Committee shall make appropriate equitable adjustments with
respect to the Visteon Stock Units (if any) credited to the Account of each
Participant, including without limitation, adjusting the number of such Units or
the date as of which such Units are valued and/or distributed, as the
Administrative Committee determines is necessary or desirable to prevent the
dilution or enlargement of the benefits intended to be provided under the Plan.
    (e)   Permitted Delay in Payment. If a distribution required under the terms
of this Plan would jeopardize the ability of the Company or of an Affiliate to
continue as a going concern, the Company or the Affiliate shall not be required
to make such distribution. Rather, the distribution shall be delayed until the
first date that making the distribution does not jeopardize the ability of the
Company or of an Affiliate to continue as a going concern. Further, if any
distribution pursuant to the Plan will violate the terms of Federal securities
law or any other applicable law, then the distribution shall be delayed until
the earliest date on which making the distribution will not violate such law.

12